UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1014



CLINTON C. BARLOW,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, and the City of
Norfolk under the state authority of the
Honorable Governor Mark R. Warner, and c/o the
Virginia Workers Compensation Commission,
Chairman Lawrence D. Tarr and J.J. Szablewicz,
and   Carolyn   L.  Fleming,   V.W.C.   claims
examiner; EDMUND F. KELLY, Head CEO President
of The Liberty Mutual Fire Insurance Company;
ROBERT A. RAPAPORT, Esquire; RUSSELL N. BRAHM,
III, Esquire; DANIEL E. ROSNER, Esquire;
WINKELMAN INC, President Corporation and
Liberty Mutual Fire Insurance Company c/o The
Law Firm of Clarke, Dolph, Rapaport, Hardy &
Hull, P.L.C.; STATE OF VIRGINIA DEPARTMENT OF
MOTOR VEHICLES, Division of C.D.L. and M.V.
licenses . . . Driver’s name: William Clark
Terry, driver of and international dump truck;
NAVISTAR INTERNATIONAL CORPORATION, B/K/A the
International   Harvestor   Corporation,   CEO
President, Daniel C. Ustian; TEAMSTERS UNION
INTERNATIONAL    BROTHERHOOD    OF    AMERICA,
President, James P. Hoff, Jr.


                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-734-2)


Submitted:   March 24, 2005              Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clinton C. Barlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Clinton C. Barlow appeals the district court’s orders

denying his motion for leave to proceed in forma pauperis and his

subsequent motion for reconsideration. We have reviewed the record

and find no reversible error.   Accordingly, we deny the motion for

leave to proceed in forma pauperis and dismiss on the reasoning of

the district court.   See Barlow v. Virginia, No. CA-04-734-2 (E.D.

Va. Dec. 9, 2004; Feb. 16, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                                - 3 -